Case 5:19-cv-00605 Document 1-1 Filed 04/04/19 Page 1 of 39 Page |D #:5

EXHIBIT “A"’

 

Case 5:19-cv-00605 Document 1-1 Filed 04/04/19 Page 2 ot 39 Page |D #:6

 

SU!M-"l{m
SUMMONS FDRCOURFL'SEONLY
_ ` {sOLO-PAHA USO DEM CURTE)
(C]TAC’ON'JUD"C'AL) ELEc¢reorrreALLv FrLEe

Sr.rper'ior' Ceur‘t of E:r.|ifr:rrni:rrv

NOTlCE `TO 'DEF'ENDAN`T:
Cetrnt'y' of lJr‘ar'rg a

{AVISO AL DEMANDADQ}.'

aesearson<s seem Mtx, LTe., s cartons plates earner-ssp "1#“131’2"1” “ l1:51125 "'“

and DOES 1-50 inclusivc, Dcferldtrnts. i E. _':E°':k.°f the 5.“_5“""':'" ':°“'1 _
y lseorgrrta R.amrrez,|:teputy Elerl<

YOU AR§ BE|NG SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMAN'DANTE):

FERN AN'DO 'SCJR]ANO, an i'nd`rvidual, on behalf el himself and
all others similarly situated, Plai-ntift`,

 

 

 

NOT!CEI You have been sued The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

`fou have 30 CA‘L=‘EN'D?»\‘R '[>t‘r\‘t‘& after ‘r'nis starrrnens and iega'r pape-1a are set'ved`en you to file a written response ati`nis court and `nave a copy
‘ served on the plaintiff. .¢\ letterror phone call will net protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use ior your response Yeu can find these court forms and more information at the Caliiernia Ceurts
Online Selt'-Help Center (www.cerrdr'nfo.ca.gev/seltlrer'p}, your county law iibrary, or the courthouse nearest you. if you cannot pay the filing leel ask
the court clerk for a fee waiver form lf you do net tile your response on time, you may lose the case by defau|t. and your wages, money, and property
may be taken without further warning from the court.

There are other legal requirementsl You may want to call an attorney right eway_ |f you de not know an attorneys you may want to call any attorney
referral service lt you cannot afford an atlorney, you rna_y be eligible for free legal services =l'rom a nonprofit legal services program You can locate
these nonpro"t groups at the Ca|ifornia l_ega| Services Web site (www.ia'whelpcaiiferni'a.erg). the Calitornia Courts On|ine Self~He|p Center
(www.r:eurlinto.ca.gov/selfhelp), cr by contacting your local court er county bar association NOTE': T:he court has a statutory lien tor waived fees and
costs en any settlement or arbitration award of $TD,ODO er mere in a civil cese. The courl's lien must be paid before the court will dismiss the case.
jA WSOl Le ban demandedo. Sl' no responds deniro de 30 dias, le corte puee'e decidir en se contra sin escuchar sir version l_ea la informaciorr a
continuacr'on.

Tierre 30 D/AS DE CALENDARIO despr.rés de que le enlregr.ren asia cilacion ypepales legatee para presentar urie respues'ta_-por escrilo en es!a
code y lracer que se entregue one copia al demandante. Una carta o rrna liarnada ,tele-fdnice no le protegen. Su respuesta per escrr'!o tiene que ester
en formerc legal correcto sr' desee que proceserr su case err la code. -Es posible quo hays un formularr'o qua usted pueda user para so respuesta.
Prrede enconirar estes formularlos de la corte y mas intorrnacion en el Centro de Ayucia de las Cor'les de California (wuw.sucerte.ca,gov), en la
bibliotece de leyes de se cendedo 0 en la code que le quede mae cerca. Sr' rio puerto pager la cuota de presentaclorr| pida al secretario de la code
qua la de un formulario de exencr'on de page de coolersl Si no presents se respuesta a tlempo, puerto perder el case per incumpir'mr'ento y la sorts le
pedro dollar se suelde, dinar'o y br'enes sin nies advertencla.

Hay otres requisites legeles. Es recomendable qua ilame a un abogado inmeo'r`atarnente. Sr' no conoco a err abogado, parade llarnar a r.rn servicie de
rernr'sr'on a abogados. .Si no puede pager a un abogado, as posible que crrmpia corr Ios requisites para obtener servicios legatee gratur`tos de Lrn
programs de servicies legales sin fines de lucro. Puede enconlrar estes grupos sin lines do lucro an el si!io web cie Calr'fornr'a l_egal Services,
(mvw.lawhelpcalifornia.org)l en el Cenlro de Ayuda de las Con‘es de Ceiiiornia, (mw.sucorte.ca.gov) o poniéndose en contacto con la cone o el
colegio de abegao'os locales. Al/lSO.' Por ley, la code liens derecho a reclamar las cuotas y los coates exenlos per impener on gravamen score
cualquler recuperacr'on de $10,000 d mae de valor recibfda nredr'ante un acuerc.te o urra cence.slc'rn de arbitraje en urr case de derecho civii. Tiene que

pager et gravamen de la code antss de qua la code pueda desecirar el caso,

 

 

 

 

 

 

The name and address of the court is: v 1 _ case uur.r_esn; _
tElrrombre y direccr’c'>n de la cone es): Superror Court Stete of Calrfornre (" 30__2015_D1045051_EU_UE_EH
County oi` Orange ~ Civil Compiex Center

751WestSanta Ana Blvd., Santa Ana, CA 92701 judge Wimam master

The name, address. and telephone number of plaintist atterney. or plaintiff without an attorney, is:
(El nombre, la direccien y el numero de teiefone del abogac‘o del demandante, o del demandante que no irene abogae'o, es):

Cl'rina R. Rosas, Lew Ofiice of China R. Rosas, 1851 E. lst St.` Ste 900, Santa Ana, CA 92705, (714)352-4814

DATE; 131 l,rl 312015 emile H` Yrumsar<r clerk urine conn Clerk? by gg»mr__,¢,r_i¢§ _ _ , Deputy
(Fecha) (Secre!ario,r j "=‘“‘”"` Ee°rg"" p`am ma (AG']U!?!O)
(For proof of service of this summons use Proef of Service of Summons (forrn POS~OTO).)

(Para prueba de entre-ga de esta citation use el formularr'o Proot of Service of Summons, (POS-OtOll,

NOTICE TO THE PERSON SERVED: You are served

'SEAL' t_ :I as an individual defendantl

2. [: as the person sued under the fictitious name of (specify):

 

 

3_ § on behsrfofrspserry;:

under: |:: CCP 416.10 (corporation) |: CCP 416.60 {rninor)
l: CCP 416.20 (defunct corporation) __ CCP 41€.70 {conservatee}
CCP 4 ‘1€.40 (associetion or pannership) |::| CCP 416.90 (authorized person)

[:] other (specify):
4, l:j by personal delivery on (date):

 

 

 

 

 

page 1 ott
Fsrm mineral rsr Mandarsry use SUMMONS code or civil Prsssdure §§ 412.20. 455
Judi`cia| Couricil cl Galifemia wrw.corrrtr'n.'o.ce.gau

SUM-tt}O lRev.July 112009]

 

LAW OFFICE oF CHJNA R. RosAs

\OOO‘-..`IO'\Lh-l>~l.)~>l\.)i_

[\J[\)[\_)N|\)NN[\_)[-\_)i_~>_~i_¢>-‘r_~i-¢Hi_-i_>_¢
OO‘~JC\Lh-lLWN’_‘©\OOO‘~JC\Lh-LWN~C

Case 5:19-cv-00605 Document 1-1

China R. Rosas (State Bar No. 26217'1)
LAW OFFICE OF CHINA R. ROSAS
1851 East First Street, Suite 900

Santa Ana, CA 92705

Telephenc: (714} 352-4814

Email: china@crosaslaw.com

Attomcys for Plaintiff Fernando Sorieno,
on behalf of himself and ali others similarly situated

SUPER_IOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF ORANGE

FERNANDO SORIANO, an individuai, on
behalf of himself and all others similarly
situated,

Plaintiff,
1)

V.

ROBERTSON’S READY MIX, LTD., a 2)

California Limitcd Partnership; and DOES
1-50 inclusivc, 3)

Defendants. 4)

5)
6)
7)
8)

9)

 

 

 

 

1

Complaint

Case No:
COMPLAINT

UNLIMITED CIVIL

10) Failuro to Producc Adequatc Wagc

Filed 04/04/19 Page 3 of 39 Page |D #:7

l
ELECTRON|CALLY FlLED

Super‘ier Cour't of liaiifer'ni.'rv
County of ijlrange

ulrlrrrzuls a 11;51:29 Prrr

Cler'k eft|'re Superior' t'.eurt
El'y Eeergina Ramirez,|:leputy E|erk

30-2|2|1B-UIU4EUEI»EU-UE-EXE
_ludgel"'iiiiiam flast-ar

CX-l 04

Faiiurc to Pay Wagcs for Hours Worked -
Violation of Labor Code §§ 204 & 218;

Failure to Pay Minimum Wagc - Violation
ofLabor Code §§ 1194, 1194.2 &1197;

Inaccuratc Wage Stetements - Violation
of Labor Code § 226(a);

Unpaid Wagcs at Discharge - For
Violation Of Labor Codc §§ 201-203,
208;

Failurc to Pay Overtime Wages _
Violation of Labor Code §§ 510, 1194;
FEHA Agc Haressment - Govcrnment
Code§ 12900, et scq_;

Failurc to Prevcnt FEHA
DiScrimination/Harassmcnt;

lntcntional Infliction of Emotionel
Distress;

F ailure to Providc Mcal Pcriods and Rcst
Breaks or Wages in Licu Thcrcof ~
Violation ofCal. Lab. Code §§ 226.7, 512
and Applicable IWC Wage Order;

Statemcnt Records - Cel. Labor Code §
226(a)~(c), (f), (h) and Applicable IWC
Wage Order;

 

 

LAW OFFICE oF CHINA R. RosAs

\OOO-~]O\U'|-P~L)~Jt\)i_¢

NNNN!\JI\JNNMr-‘rmi-¢i-\i_‘r_-r_r»_-i_r,_r
w\]O\Lh-LLJJN’_‘O\O®'-]O\\-h-PU-)Nl_‘c

Case 5:19-cv-00605 Document 1-1 Filed 04/04/19 Page 4 of 39 Page |D #:8

ll) Failurc to Producc Employment Pcrsonncl
Rccords ~ Cal. Labor Code § 1 198.5(a)-
(b), (k), (l) and Applicable IWC Wagc
Ordcr);

12) Unlawful and Unfair Business Practices -
Violation of Busincss And Professions
Code Scctions 17200 et seq.; and

13) For Reprcscntativc Action Undcr PAGA.

JURY TRIAL DEMANDED

 

 

 

 

Plaintiff FERNANDO SORIANO (hereinafter “Plaintiff “), on behalf of himself and
all others Similarly Situated (collcctivcly, “Empioyees”; individually, “Ernploycc”), complains of

Defendants, and each of thcm, as folloWS:

PARTIES, JURISDICTION AND VENUE

i. Plaintiff FERNANDO SORlANO (“Plaintiff”) is an individual and former non-exempt
employee of Dcferidant ROBERTSON’S READY MIX, LTD., A CALIFORNIA LIMITED
PARTNERSHIP Who worked for Defcndants from in or about February 2015 to on or about
Novcmbcr 14, 2017 at one of Defendant’S California plants. Dcfendant ROBERTSON’S READY
MIX, LTD., A CALIFORNIA LIMITED PARTNERSHIP is a producer of ready-mixed concrete and
construction aggregates in thc Southern California area.

2, Plaintiff brings this action on behalf of himself end all current and former Employccs
Within the State of Califomia who, at any time four (4) years prior to thc filing of this lawsuit, are or
were employed as non-cxcmpt, hourly employees by Dcfcndant ROBERTSON’S READY MIX,
LTD., A CALIFORNIA LIMITED PARTNERSHIP, (“Dcfcndant” or “Robertson’S”) with its
headquarters located in Cororia, California and DOES l through 50 fall defendants being collectively
referred to herein as “Defendants”). Plaintiff alleges that Defendants, and each of thcm, violated
various provisions of the Caiifornia Labor Code, relevant Ordcrs of the Industrial Welfarc

Commission (IWC), and thc California Busincss & Profcssions Code, and also brings a collective

2
Cornplaint

 

 

LAW OFFICE 01= CH]NA R. RosAs

\DOO-~.'|O\U\-Idb)[\-)

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
2?
28

 

 

Case 5:19-cv-00605 Document 1-1 Filed 04/04/19 Page 5 of 39 Page |D #:9

action for Defendants’ violations of the provisions of the Fair Labor Standards Act (“FLSA”),
including 29 U.S.C. §§ 206 and 207, and seeks redress for these violationsl

3. Plaintiff is a resident of California, and during the time period relevant to this
Complaint, Was employed by Defendants as a non-exempt hourly employee Within the State of
Califomia at one of Defendants’ plant located in Califomia. Plaintiff worked as a non-exempt
employee, and consistently worked at Defendants behest without being paid all Wages due. Plaintiff
and the other Class members were thus employed by Defendants during the relevant time period, with
Plaintiff being employed by Defendants as a non-exempt, hourly plaint employee from approximately
February 2015 through November 14, 2017'.

4. Upon information and beiief, Plaintiff Was employed by Defendants and (l) shared
similar job duties and responsibilities; (2) Was subjected to the same policies and practices; and (3)
endured similar violations at the hands of Defendants as the other Class members who served in
similar and related positions at Defendants’ plants and locations throughout the State of Califomia,
including but not limited to Defendants plants’ in San Bernardino County, Kern County, Los Angcles
County, Orange County, Riverside County, and Imperial County.

5. This Court has jurisdiction over this Action pursuant to Califomia Code of Civil
Procedure§ 410.10 and Califomia Business & Professions Code§ 17203. This Action is brought as a
Class Action on behalf of similarly situated employees of Defendants pursuant to Califomia Code of
Civil Procedure § 382. Venue as to Defendants is also proper in this judicial district pursuant to
Califomia Code of Civil Procedure§ 395 et seq. Upon information and beiief, the obligations and
liabilities giving rise to this lawsuit occurred in Califomia, Defendants operate numerous plants
throughout Califomia where Class members have been employed, including approximately five
plants in Orange County, Califomia where many class members worked. This action may therefore
be venued in Orange County.

6. The true names and eapacities, whether individual, corporate, associate, or whatever
else, of the Defendants sued herein as Does 1 through 50, inclusive, are currently unknown to
Plaintiff, who therefore sues these Defendants by such fictitious names under Code of Civil

Procedure§ 474. Plaintiff is informed and believes and thereon alleges that Defendants designated

3
Complaint

 

 

LAW OFFICE or CHINA R. RosAs

\OOO‘-.JO\U*¢-D~L.»Jl\)>_l

MMMMt\Jt\Jl\Jl\Jva-‘»--_‘»-\»-»-»-‘m>-*»-‘
oo~qc\ur.l>.wt\J»-C:\OOO-JO\L/\~l>-LANMC>

 

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 6 of 39 Page |D #:10

herein as Does 1 through 50, inclusive, and each of them, are legally responsible in some manner for
the unlawful acts referred to herein. Plaintiff will seek leave of court to amend this Complaint to
reflect the true names and capacities of the Defendants designated herein as Does l through 50 when
their identities become known.

7. Plaintiff is informed and believes and thereon alleges that each Defendant acted in all
respects pertinent to this action as the agent of the other Defendants, that Defendants carried out a
joint scheme, business plan, or policy in all respects pertinent hereto, and that the acts of each
Defendant are legally attributable to the other Defendants. Furthermore, Defendants acted in all
respects as the employers or joint employers of Employees. n -

8. At all times relevant hereto, Defendants employed persons and conducted business
operations in Califomia. Defendants are therefore subject to the provisions of the Califomia Labor
Code, the applicable Wage Order(S) issued by the lndustrial Welfare Commission (“IWC”), the
Califomia Business and Professions Code Sections 17200 et seq. (“Unfair Competition Law” or
“UCL”) and other relevant Califomia law.

9. Plaintiff is informed and believes, and based thereon, alleges that each of the
Defendants was a managing general partner, and/or a managing member, and/or an owner, and/or co-
owner, and/or a partner, and/or an employee, and/or a representative of each of the defendants and
was at all times material hereto, acting within the purpose and scope of such employment, contract
and/or representation, and that each of them is jointly and severally liable to Plaintiff

10. Plaintiff is informed and believes, and based thereon, alleges that at all times herein
mentioned, the acts and omissions of various Defendants, and each of them, concurred and
contributed to the various acts and omissions of each and all of the other defendants in proximately
causing the injuries and damages as herein alleged.

l l. Plaintiff is informed and believes, and based thereon, alleges that at all times herein
mentioned, Defendants, and each of them, ratified each and every actor omission complained of
herein At all times herein mentioned, the Defendants, and each of them, aided and abetted the acts
and omissions of each and all of the other defendants in proximately causing the damages as herein

alleged.

4
Complaint

 

 

LAW OFFICE oF CHINA R. RosAs

\OOO‘-]O\Lh-[}-L»J|.\)»_-

NNNNNNNNN»-*)-»-l»-l»-»_¢»_-»_a»_»_
OO-_)G\Lh-ILWNP_‘C\OOO‘-]O\Lh-ILL»JN»-C

 

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 7 of 39 Page |D #:11

12. Plaintiff is informed and believes, and based thereon, alleges that Defendants, and
each of them, aided and abetted, encouraged, and rendered substantial assistance to the other
Defendants in breaching their obligations to Plaintiff, as alleged herein In taking action, as alleged
herein, to aid and abet and substantially assist the commission of these Wrongful acts and other
wrongdoing complained of, each of the Defendants acted with an awareness of its/his/her primary
wrongdoing and realized that its/his/her conduct would substantially assist the accomplishment of the
wrongful conduct, wrongful goals, and wrongdoing Defendants, and each of them, also knowingly
and willfully conspired to do the acts and things herein alleged pursuant to, and in furtherance of, the
conspiracy.

13. Plaintiff is informed and believes, and based thereon, alleges that Whenever and
wherever reference is made in this Complaint to any act or failure to act by a defendant or co-
defendant, such allegations and references shall also be deemed to mean the acts and/or failures to act
by each defendant acting individually, jointly and severally.

14. Plaintiff is informed and believes, and based thereon, alleges that whenever reference
is made in this Complaint to any act of any corporate or other entity defendantJ such allegations shall
mean that such defendant did the acts alleged in the Complaint through its officers, directors,
employees, agents andfor representatives while they were acting within the actual or ostensible scope
of their authority. Each employee of each defendant was acting within the course and scope of his or

her agency.
CLASS ALLEGATIONS

15. Plaintiff brings this action pursuant to Code of Civil Procedure § 382 on behalf of
himself and the Class and Subclasses described below. The Class is comprised of and defined as:
All current and fenner employees of Robertson’s who were employed as non-exempt
employees at any of Robertson’s locations anywhere in Califomia at any time during the
period of four (4) years prior to the filing of this lawsuit and ending on a date as determined
by the Court (hereinafter “the Class Period”) and who are included in one or more of the
Subclasses described below.
16. 111 addition to the Class described above, Plaintiff seeks certification of the Subclasses
defined below:

5
Complaint

 

 

 

LAW OFFICE or CH]NA R. RosAs

\OOO-.JO\'ch-PL»JM

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 8 of 39 Page |D #:12

a. Rounded Shift Starr Time Subclass: All class members who used a time clock to
clock in and out of work for Robertson’s and whose scheduled shift start times were rounded by
Robertson’s;

b. Rouna'ea' Tz'me Wage Statement Subclass: All class members who received one or
more Wage statements from Robertson’s during that period showing hours of work based on rounded
clock times;

c. Final Wage Subclass: All class members who used a time clock to clock in and out of
work for Robertson’s and whose time was rounded by Robertson’s; and

d. UCL Subclass: All class members who are owned restitution as a result of
Defendants’ business acts and practices, to the extent such acts and practices are found to be
unlawful, deceptive, and/or unfair.

17. Plaintiff also brings this action pursuant to 29 U.S.C, § 216 on behalf of a Collective
defined as: “All current and former hourly, non-exempt employees who worked at Defendants’
facilities at any time during the period of three (3) years prior to the filing of this lawsuit and ending
on a date as determined by the Court" (the “FLSA Collective”). The FLSA Collective Members
include of all Defendants’ current and former hourly employees who worked based out of any of
Defendants’ locations throughout the United States, including in Califomia. Defendants are liable
under the FLSA for, inter alia, failing to properly compensate Plaintiff and FLSA Collective members
for all hours worked

18. Plaintiff reserves the right under Califomia Rule of Court 3.765 to amend or modify
the Class description or the Subclass descriptions with greater particularity or to allege further
division into subclasses or limitation to particular issues. To the extent equitable tolling operates to
toll claims by the Class against Defendants, the Class Period should be adjusted accordingly

19. Defendants, as a matter of company policy, practice and procedure, and in violation of
applicable Labor Code sections, IWC Wage Order paragraphs, and other pertinent provisions of
Califomia law, intentionally, knowingly, and willfully engaged in a practice whereby Defendants
failed to correctly calculate compensation for the time worked by Plaintiff and the other members of

the Class, even though Defendants enjoyed the benefit of this work, required Employees to perform

6
Complaint

 

 

LAW OFFICE 0F CHINA R. ROsAs

\DOO-_‘|O\Lh-lhu~)¥\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 9 of 39 Page |D #:13

this work and permitted or suffered to permit this work. Defendants have uniformly denied these
Class members wages to which they are entitled in order to unfairly cheat the competition and
unlawfully profit.

20. This action has been brought and may properly be maintained as a class action under
the provisions of Code of Civil Procedure § 382 because there is a well-defined community of
interest in the litigation The proposed Class is also easily ascertained from the records Defendants
are required to maintain for Plaintiff and the Class members

21. There exists a well-defined community of interest among the Class and Subclasses,
and the Class and Subclasses are readily ascertainable for the following reasons:

a. The members of the Class and Subclasses are so numerous that joinder of all members
in a single action would not be feasible or practical Plaintiff alleges on information and belief and,
based thereon, allege that the members of the Class and Subclasses exceed one hundred (100)
persons

b. The Plaintiff’s claims are typical of the claims of the rest of the Class and Subclasses,
and Plaintiff will fairly and adequate represent the interests of the Class and Subclasses.

c. Common issues of fact or law predominate in this action over any allegedly individual
issues. Specifically, the following common issues of fact or law predominate and make this action
superior to individual actions:

(i) whether Plaintiff and the rest of the Class and Subclasses are entitled to recover

damages, penalties or other equitable relief on the grounds that Defendant has used uniform

policies and procedures that have consistently violated Califomia labor laws and regulations
and caused Plaintiff and rest of the Class and Subclasses to suffer the same or similar injuries;

(ii) whether Defendant has failed to pay regular (non-overtime) wages to Plaintiff and the

rest of the Class and Subclasses for all hours worked, in violation of Labor Code Section 204;

(iii) whether Defendant has failed to pay minimum Wages to Plaintiff and the rest of the

Class and Subclasses for all hours worked, in violation Labor Code Section 1197 and the

IWC’s General Minimum Wage Order;

7
Complaint

 

 

LAW OFFICE or CrnNA R. RosAs

\DOO--lO\Lh-l>l_»t\)»-¢

t\)[\.)[\.)[\.)t\)t\)[\)[\)[\)»_\»_¢)_¢)-¢»_\w-i_¢i_¢)_-i_¢
OO--lO\Lh-l§-L)J[\)>_‘O\DW'-]O\LA-PDJMP-‘O

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 10 of 39 Page |D #:14

(iv) whether Defendant has failed to pay overtime wages to Plaintiff and the rest of the Class

and Subclasses for all hours worked, in violation of the Labor Code Section and the IWC’s

Wage Order;

(v) whether Defendant has failed to provide accurate, itemized wage statements to

Plaintiff and the rest of the Class and Subclasses, as required by Labor Code Section 226(a);

(vi) whether Defendant has failed to pay wages due Plaintiff and the rest of the Class and

Subclasses immediately upon the member of the Class being discharged or within Seventy-

two (72) hours of the member quitting, as required by Labor Code Sections 201 and 202; and

(vii) whether Defendant's practices have constituted unfair, fraudulent, or illegal business

practices under Business and Professions Code Sections 17200 et seq.

22. Califomia labor laws under which Plaintiff asserts the following causes of action on
behalf of himself and the rest of the Class and Subclasses are broadly remedial in nature. These labor
laws serve an important public interest in establishing minimum working conditions and standards in
Califomia. They furthermore protect employees from exploitation by employers who may seek to
take advantage of their superior economic and bargaining power in setting onerous terms and
conditions of employment The class action mechanism is a particularly efficient and appropriate
procedure to redress the injuries alleged herein. If each employee in the Class and Subclasses was
required to file an individual action, Defendant would be able to use its superior financial and legal
resources to gain an unfair advantage over each individual class member. Moreover, requiring each
class member to pursue an individual action would also discourage the assertion of meritorious
causes of action by employees who would likely be disinclined to frle such individual actions due to a
justifiable fear of retaliation and damage to their careers at subsequent employment

23. ln addition, even if feasible, individual actions by each member of the Class and
Subclasses would create a substantial risk (i) of inconsistent or varying adjudications with respect to
the claims of each member against Defendant, which in turn could establish potentially incompatible
standards of conduct for Defendant, and/or (ii) of adjudications with respect to individual members
that would , as a practical matter, be dispositive of the interests of the other members Furthermore,

the claims of each individual member of the Class and Subclasses are not Sufficiently large to make it

8
C omplaint

 

 

 

l_.AW OFFICE OF CHINA R. ROSAS

\OOO*-]O\LJ*\.§.W[\)>-

M[\J[\J[\J[\)[\JN[\J}\J.»_~>~¢>_->_-»-¢)_-r_~»-d)_-)_
OO`~.]O\Lh-l§-WNJ'-‘CD\OOO-JO\LA-l§-WN’-‘CJ

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 11 of 39 Page |D #:15

economically feasible to bring each member's claims on an individual basis Pursuant to Labor Code
Section 2699.3, Plaintiff is also bringing this action as a non-class, representative action under the
Labor Code Private Attomeys General Act of 2004, Labor Code Sections 2698 er seq. (“PAGA”), on
behalf of the Labor and Workforce Development Agency (“LWDA”) and aggrieved employees for
civil penalties based on violations of the Labor Code and the applicable Wage Order(s) of the IWC

committed with respect to Plaintiff and all other aggrieved employees

GENERAL ALLEGATIONS
24. During the Class period and limitations period under PAGA, Defendant employed

Plaintiff and the rest of the Class, Subclasses and aggrieved employees as non-exempt, hourly-paid
employees at Defendant’s business locations throughout Califomia Plaintiff alleges that said
Defendant adopted and maintained uniform policies, practices and procedures governing the working
conditions of, and payment of wages to, to Plaintiff and the rest of the Class, Subclasses and
aggrieved employees As alleged below, Defendant’s uniform policies, practices and procedures
violated Califomia‘s labor laws and constituted unfair, fraudulent or illegal business practices under
Business & Professions Code Sections 17200 et seq. 1

25. Specifically, among other things, during the Class period and limitations period under
PAGA, Defendant committed various violations of Califomia‘s Labor Code and the applicable IWC
Wage Order, including but not limited to:

a. F ailure to Pav All Regalar Wages Due: Defendant failed to pay for all regular (non-
overtime) wages due Plaintiff and the rest of the Class, Subclasses and aggrieved employees
Specif'rcally and without limitation, during the Class period and limitations period under PAGAJ
Plaintiff is informed and believes and, on that basis alleges, that Defendant adopted a uniform policy
and practice of (i) “rourrding,” adjusting, or editing time recorded as worked by Plaintiff and the rest
of the Class, Subclasses and aggrieved employees and (ii) deducting time worked by Plaintiff and the
rest of the Class, Subclasses and aggrieved employees On information and belief, this rounding
policy or practice consistently favored Robertson’s and resulting in Plaintiff and the rest of the Class,

Subclasses and aggrieved employees being systematically undercompensated.

9
Complaint

 

 

 

LAW OFFrCE oF CruNA R. RosAs

\-DOO-_\O\M-ILL»JN'_*

I\JNNNN[\)NNNl-*r-*r-*)-‘)-‘»-¢»-¢»-¢»_~>-¢
GO*~JO‘\U'\LL)JI\J’-‘O\DOO-_\O\MLLHN'-*O

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 12 of 39 Page |D #:16

b. F ailure to Pav Minimum Wage: Defendant failed to pay minimum wages required by
Califomia law for all time worked by Plaintiff and the rest of the Class, Subclasses and aggrieved
employees as a consequence, among other things, of the above-mentioned time “rounding,” adjusting
or editing of hours actually worked,

c. F ailure to Pav Overtime Wages: Defendant failed to pay overtime wages required by
Califomia law for all time worked by Plaintiff and the rest of the Class, Subclasses and aggrieved
employees as a consequence, among other things, of the above-mentioned time “rounding,” adjusting
or editing of hours actually Worked.

d. Failure to Fumish Accurate and Complete Wage Statements: Defendant failed to
provide accurate and complete wage statements to Plaintiff and the rest of the Class, Subclasses and
aggrieved employees as a consequence, among other things, of the above-mentioned time “rounding,”
adjusting or editing In addition, during the Class period and limitation period under PAGA,
Defendant furnished paystubs or Wage statements to Plaintiff and other Class members and aggrieved
employees which failed to include all of the items of information required by Labor Code Section
226(a)(1 )-(9). On information and belief, Defendant had a policy and practice of providing wage
statements showing inaccurate gross wages, inaccurate net wage, and inaccurate number of hours
Worked.

e. Waiting Time Penalties: Defendant failed to pay final wages due Plaintiff and other
former employees in the Class, Subclasses and group of aggrieved employees on a timely basis
immediately upon the employee being discharged or within seventy-two (72) hours of the member
quitting Specifically and without limitation, during the Class period and limitations period
applicable to PAGA, Defendant failed to pay all wages due Plaintiff and the rest of the Class,
Subclasses and aggrieved employees as a consequence, among other things, of the above-mentioned
time “rounding,” adjusting or editing. In addition, on information and belief, Defendant violated
Labor Code Section 208 by adopting a policy or practice of not paying final wages to terminated or

resigned employees at a location authorized by Section 208.

ADDITIONAL INDIVIDUAL ALLEGATIONS

10
Complaint

 

 

 

 

LAW OFFICF. oF CHINA R. RosAs

\OOO‘-]O\lJT-|>~L.>J[\Jr--

MN[\.)[\.)[\)[\.}[\.)[\)[\)»_\»_\»_&»_*»_*»--»_h»_¢>---
CO\lO\Lh-D‘UJNWO\DOO\JO\U‘I-D~b~’l\)’_‘@

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 13 of 39 Page |D #:17

26. Plaintiff was employed by Defendant from in or about February 2015 to November
2017. During that time period, Plaintiff performed various job duties for Defendants, including
maintenance work, and performed his duties competentlyl

27. At all times relevant to this lawsuit, Plaintiff was over forty (40) years of age.

28. Plaintiff was harassed and subject to a hostile work environment, including
discrimination and harassment, because of his age.

29. During the time period when Plaintiff was employed by and working for Defendants,
Plaintiff was subject to regular and repeated incidents of discrimination and harassment based on age

by Defendants, supervisors and various other fellow employees

30. The conduct of all Defendants as complained of herein Was unwelcome and
inappropriate
31. Upon information and belief, Defendants failed to take all reasonable steps to prevent

the harassment, discrimination and hostile work environment from occurring

32. During Plaintiff`s employment with Defendants, among the other wage and hour
violations discussed above, Plaintiff was either not provided a lunch break or was made to work
through her lunch break even though he was off-the-clock. Plaintiff was also not provided her
rest breaks as mandated by California law.

`33. Plaintiff maintains Defendants‘ actions in failing to provide her with meal and rest
breaks, Defendants’ failure to pay overtime wages at the appropriate rate of pay, and Defendants
failure to maintain accurate wage records and proper payroll records all constitute unfair
business practices on behalf of Defendants, Such unfair business practices allow Defendants to
remain competitive and enjoy profits otherwise not available to them had Defendants followed
the proper laws ofthe State of California.

34. Plaintiff is informed and believes, and thereon alleges, that Defendants have
engaged in other illegal and wrongful acts, which are currently unknown to Plaintiff Upon
discovery of such wrongful acts, Plaintiff will amend this Complaint to allege these unknown
illegal and wrongful acts and omission committed by Defendants

35. Pursuant to the Califomia Labor Code, Califomia Law and applicable Wage

ll
Complaint

 

 

 

LAW OFFICE or= CHINA R. RosAs

O\DOO“-JO\U‘I-I>~W[\)»_\

i\)[\)i\)[\)[\)[\)[\)l\)[\)*-‘*-‘l-*)_M»_-\_»»_»»_¢»_.r
m‘~.]O\W-BWN*_‘C>\DW`~J@Lh-PWN*_‘

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 14 of 39 Page |D #:18

Orders, Plaintiff is entitled to all damages, unpaid wages, statutory penalties, waiting time
penalties, interest, and attorney's fees and costs for the illegal and wrongful acts and omissions
of Defendants, as alleged throughout this Complaintl

36. Plaintiff has exhausted his administrative remedies with Califomia Department of
Fair Employment and Housing. On October 29, 2018, Plaintiff filed a complaint with the Califomia
Department of Fair Employment and Housing against Defendants and received an immediate
“Right-to-Sue” notice from said department, allowing him to pursue his civil claims This

complaint is therefore timely filed.

FIRST CAUSE OF ACTION
FAILURE TO PAY WAGES FOR HOURS WORKED -
VIOLATION OF LABOR CO])E §§ 204 & 218
(Against all Defendants)

37. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein

38. During the Class period and limitations period applicable to PAGA, Labor Code
Section 204 applied to Defendant's employment of Plaintiff and the rest of the Class, Rounded Shift
Start Time Subclass and aggrieved employees At all times relevant hereto, Labor Code Section 204
provided that all wages earned by any employee, such as a member of the Class, Rounded Shift Start
Time Subclass or group of aggrieved employees in any employment between the lst and 15th days,
inclusive, of any calendar month, other than those wages due upon termination of an employee, are
due and payable between the 16th and 26th day of the month during which the Work was performed
Furthermore, at all times relevant hereto, Labor Code Section 204 provided that all wages earned by
any employee, such as a member of the Class, Subclass or group of aggrieved employees in any
employment between the 16th and last day, inclusive, of any calendar month , other than those wages
due upon termination of an employee, are due and payable between the lst and 4th day of the
following month.

39. During the Class period and PAGA limitations period, Defendant failed to pay

Plaintiff and the rest of the Class, Subclass and group of aggrieved employees’ wages for all regular

12
Complaint

 

 

 

LAW OFFICE or CH]NA R. ROSAS

\OOO-_lO\Lh-l>-WM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 15 of 39 Page |D #:19

hours worked, 'Speeifically, and without limitation, during the Class period and PAGA limitations
period,. Plaintiff is informed and believes and, on that basis alleges, that Defendant adopted a uniform
policy and practice of “rounding,” adjusting or editing time recorded as worked by Plaintiff and the
rest of the Class, Subclass and group of aggrieved employees As a consequence, Defendant
underpaid the regular hours of Plaintiff and the rest of the Class, Subclass and group of aggrieved
employees

40. ln summary, during the Class period and PAGA limitations period, Defendant failed to
pay Plaintiff and the rest of the Class, Rounded Shift Start Time Subclass and aggrieved employees
for regular wages earned and therefore violated Labor Code Section 204. Accordingly, Plaintiff and
the rest of the Class and Subclass are entitled to recover all damages and statutory penalties available
for violation of Labor Code Sections 204. Specifically, Labor Code Section 218 authorizes a private
right of action for violations of Labor Code Section 204. Pursuant to Labor Code Section 218,
Plaintiff seeks to recover such relief for violation of Section 204 on behalf of himself and the rest of
the Class and Subclass ln addition, the LWDA, Plaintiff and other aggrieved employees are entitled
to recover civil penalties under PAGA pursuant to the Labor Code, including twenty-five percent

(25%) of the amount of regular wages unlawfully withheld

SECOND CAUSE OF ACTION
FAILURE TO PAY MINIMUM WAGE -
VIOLATION OF LABOR CODE §§ 1194, 1194.2 & 1197
AND THE APPLICABLE IWC ORDER
(Against all Defendants)

41. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein

42. During the Class period and PAGA limitations period, Labor Code Section 1197 and
the lWC’s Gencral Minimum Wage Order applied to Defendant’s employment of Plaintiff and the
rest of the Class, Rounded Shift Start Time Subclass and group of aggrieved employees At all times
relevant hereto, Labor Code Section 1197 provided that “[t]he minimum wage for employees fixed by

the commission is the minimum wage to be paid to employees, and the payment of a less wage than

13
Complaint

 

 

 

LAW OFFiCE OF CHINA R. RosAs

\OOO-~lO\U\-ILL»JN>-‘

NNNNNNNNN,_.»_~»_~»_~»-»_»_-»_i»_i
OO-~]O\UT-l>-DJN’_‘O\OOO-~IO\UT-l>~b$l\)*-*O

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 16 of 39 Page |D #:20

the minimum so fixed is unlawful.” ln tum, the lWC has adopted a General Minimum Wage Order
fixing a minimum wage to be paid to employees

43. During the Class period and the PAGA limitations period, Defendant violated Labor
Code Section 1197 and the General Minimum Wage Order by, among other things and without
limitation , paying less than the minimum wage to Plaintiff and the other Class members and
aggrieved employees as a consequence of improperly “rourrding,” adjusting or editing the time
recorded by or for Plaintiff and other Class members and aggrieved employees

44. Under Labor Code Section 1194, Plaintiff and the rest of the Class and Rounded Shift
Start Time Subclass are entitled to recover the unpaid balance of the full amount of minimum wage
owed, including interest thereon, reasonable attorney‘s fees and costs of suit. Furthermore, under
Labor Code Section 1194.2, Plaintiff and the rest of the Class and Subclass are entitled to recover
liquidated damages in an amount equal to the minimum wages unlawfully unpaid and interest
thereon On information and belief, Plaintiff also alleges that Defendant intentionally failed to pay
the minimum wage due Plaintiff and other Class members and aggrieved employees and, therefore,
the LWDA, Plaintiff and the rest of the aggrieved employees are entitled to recover civil penalties

pursuant to Labor Code Section 1197.1.

THIRD CAUSE OF ACTION
INACCURATE WAGE STATEMENTS _
FOR VIOLATION OF LABOR CODE § 226(A)
(Against all Defendants)

45. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein

46. During the Class period and PAGA limitations period, Labor Code Section 226(a)
applied to Defendant's employment of Plaintiff and the rest of the Class, Rounded Time Wage
Statement Subclass and aggrieved employees At all times relevant hereto, Labor Code Section
226(a) required that employers such as Defendant fumish to their employees semi-monthly or at the
time of each payment of wages an accurate and complete itemized statement in writing showing all

of the items of information required by Labor Code Section 226(a)(l )-(9).

14
Complaint

 

 

 

LAW OFFICE OF CHINA R. RosAs

\OOO-_]O\Lh-LL)JI\J»-

MM[\J[\)I\JM[\J[\.)[\.)»-s-~)_‘)_‘»_\)_\)_‘)--¢»_-
OO-_]O\Lh-DWN>-*CD\COO-~]O\Lh-PWN’_‘C

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 17 of 39 Page |D #:21

47. Plaintiff is informed and believes and, based thereon, alleges that, during the Class
period and PAGA limitations period, Defendant knowingly and intentionally failed to provide such
accurate and complete itemized wage statements to Plaintiff and the rest of the Class members and
aggrieved employees in that such statements failed to show accurately all hours worked, the gross
and net wages earned and all applicable hourly rates and therefore Defendant violated Labor Code
Section 226(a). The wage statements furnished to Plaintiff and the other Class members and
aggrieved employees were inaccurate, for among others reasons because Defendant improperly
“rounded,” adjusted or edited the time recorded by or for Plaintiff and other Class members and
aggrieved employees By failing to pay for all hours worked by Plaintiff and other Class members
and aggrieved employees Defendant underpaid the actual amount of regular hours worked by
Plaintiff and the rest of thc Class and aggrieved employees Plaintiff and the rest of the Class
members and aggrieved employees suffered injury as a result of Defendant’s failure to comply with
Labor Code Section 226(a).

48. Accordingly, pursuant to Labor Code Section 226(e), Plaintiff and each member of the
Class Rounded Time Wage Statement Subclass are entitled to recover from Defendant fifty dollars
($50) for the initial violation of Labor Code Section 226(a) and one hundred dollars (8100) for each
subsequent violation, up to a maximum of $4,000 per member or actual damages (whichever is
greater), ln addition, the LWDA, Plaintiff and other aggrieved employees are entitled to recover civil

penalties under PAGA pursuant to Labor Code Sections 2699(f) and 226.3.

FOURTH CAUSE OF ACTION
UNPAID WAGES AT DISCHARGE ~
FOR VIOLATION OF LABOR CODE §§ 201-203, 208
(Against all Defendant)

49. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set

forth herein
50, During the Class period and limitations period under PAGA, Labor Code Sections 201

and 202 applied to Defendant" employment of Plaintiff and the rest of the Class, Final Wage

Subclass and aggrieved employees At all times relevant hereto, Labor Code Section 201 provided

l5
Complaint

 

 

 

LAW OFFiCE OF CrnNA R. RosAs

\COO-~]O\U'l-PLJJ[\)»_-

i\-)l\)[\)l\)l\)[\)[\)l\)[\))d»_*>_\)d)d)_¢>_~,_-,_.,_.
OO-.]O\l.h-LL)-\[\)>_‘O\COO*-]O\l.h-LWN’_‘O

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 18 of 39 Page |D #:22

that, if an employer such as Defendant discharged an employee such as a member of the Class
Subclass or group of aggrieved employees the wages earned and unpaid at the time of discharge were
due and payable immediately Furtherrnore, Labor Code Sections 202 provided that, if an employee
such as a member of the Class Subclass or group of aggrieved employees voluntarily left his or her
employment, the wages earned and unpaid must be paid by the employer within seventy-two (72)
hours thereafter, unless the employee has given seventy-two (72) hours previous notice of his or her
intention te leave, in which case the employee is entitled to receive his or her wages immediately at
the time of quitting

51. Plaintiff is informed and believes and, based thereon, alleges that, during the Class
period and PAGA limitations period, Defendant willfully failed to pay former employees in the Class
Final Wage Subclass and group of aggrieved employees their earned and unpaid wages either at the
time-of their discharge or within seventy-two (72) hours of their quitting Defendant therefore
violated Labor Code Section 201 and 202.

52. As alleged abeve, by failing to pay for all hours worked by Plaintiff and other Class
members and aggrieved employees Defendant underpaid the actual amount of regular and overtime
hours worked by Plaintiff and the rest of the Class Final Wage Subclass and group of aggrieved
employees These unpaid amounts were still owing te fenner employees in the Class Subclass and
group of aggrieved employees when they ended their employment with Defendant, Consequently,
Defendant failed to timely pay all wages due fenner employees in the Class Final Wage Subclass
and group of aggrieved employees at the time that their employment ended. ln additien, with respect
to those final wages which Defendant paid, Defendant Were late in paying such final wages to
discharged or quitting employees in the Class Final Wage Subclass and group of aggrieved
employees including Plaintiff. Furthermore, on information and belief, Defendant violated Labor
Code Section 208 by adopting a policy or practice of not paying final wages to terminated or resigned
employees at a location authorized by Section 208.

53. During the Class period and PAGA limitations period, Labor Code Section 203
provided that, if employers such as Defendant willfully fail to pay any wages of an employee who is

discharged or who quits the wages of the employee shall continue as a penalty from the due date

16
Complaint

 

 

 

LAW OFFICE oi= CHINA R. RosAs

\DOO-~]O\U`l-D~WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 19 of 39 Page |D #:23

thereof at the same rate until paid or until an action therefor is commenced, but the wages shall not
continue for more than thirty (30) days Accordingly, pursuant to Labor Code Section 203, Class
members who were discharged or who quit during the Class period are entitled to receive their wages
for each day they were not paid, at their regular rate of pay, up to a maximum of thirty (30) days ln
addition, pursuant to Labor Code Sections 2699(t) and 256, the LWDA, Plaintiff and other aggrieved
employees are entitled to receive civil penalties based upon the violation of Labor Code Sections 201-

202.
FIFTH CAUSE OF ACTION
FAILURE TO PAY OVERTIME WAGES ~
VIOLATION OF LABOR CODE §§ 510, 1194
(Against All Defendants)

54. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein

55. Califomia Labor Code § 1194 provides that "any employee receiving less than the
legal minimum wage or the legal overtime compensation applicable to the employee is entitled to
recover in a civil action the unpaid balance of the hill amount of this minimum wage or overtime
compensation, including interest thereon, reasonable attorney’s fees and costs of suit.” The action
may be maintained directly against the employer in an employee's name without first filing a claim
with the Department of Labor Standards and Enforcement.

56. By their conduct, as set forth lrerein, Defendants violated Califomia Labor Code § 510
(and the relevant orders of the Industrial Welfare Commission) by failing to pay Employees: (a) time
and one-half their regular hourly rates for hours worked in excess of eight (8) hours in a workday or
in excess of forty (40) hours in any workweek or for the first eight (8) hours worked on the seventh
day of work in any one workweek; or (b) twice their regular rate of pay for hours worked in excess of
twelve (12) hours in any one (l) day or for hours worked in excess of eight (8) hours on any seventh
day of work in a Workweek. On information and belief, Defendants had a consistent policy of not
paying Employees wages for all hours worked, including all overtime pay.

57. On information and belief, Defendants thus had a consistent policy of not paying

Employees wages for all hours worked. On information and belief, Employees were not properly

17
Complaint

 

 

 

LAW OFFICE oF Cr-nNA R. RosAs

D\DOO‘~_!O\LA-I>~Wt\)

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 20 of 39 Page |D #:24

compensated, nor were they paid the correct overtime rates for all hours worked in excess of eight
hours in a given day, and/or forty hours in a given week. Defendants and each of them, have thus
intentionally and improperly rounded, changed, adjusted and/or modified certain employees’ hours
including Plaintiffs, to avoid payment of both regular and overtime wages and other benefits in
violation of the Califomia Labor Code and Califomia Code of Regulations and the IWC Wage Orders
and guidelines set forth by the Division of Labor Standards and Enforcement.

58. Defendants’ failure to pay Plaintiff and the Class members the unpaid balance of
regular wages owed and overtime compensation as required by Califomia law, violates the
provisions of Labor Code§§ 510 and 1198, and is therefore unlawful

59. Additionally, Labor Code§ 558(a) provides “any employer or other person acting on
behalf of an employer who violates or causes to be violated, a section of this chapter or any
provisions regulating hours and days of work in any order of the IWC shall be subject to a civil
penalty as follows: (1) For any violatien, fifty dollars ($50) for each underpaid employee for each
pay period for which the employee was underpaid in addition to an amount sufficient to recover
underpaid wages (2) For each subsequent violation, one hundred dollars ($100) for each underpaid
employee for each pay period for which the employee was underpaid in addition te an amount
sufficient to recover underpaid wages (3) Wages recovered pursuant to this section shall be paid to
the affected employee.” Labor Code§ 558(0) states “the civil penalties provided for in this section
are in addition to any other civil or criminal penalty provided by law.” Defendants have violated
provisions of the Labor Code regulating hours and days of work as well as the IWC Wage Orders.
Accordingly, Plaintiff and the Class members seek the remedies set forth in Labor Code§ 55 8.

60. Defendants’ failure to pay compensation in a timely fashion also constituted a
violation of Califomia Labor Code§ 204, which requires that all wages shall be paid semirnenthly.
From four (4) years prior to the filing of this lawsuit to the present, in direct violation of that
provision of the Califomia Labor Code, Defendants have failed to pay all wages and overtime
compensation earned by Employees Each such failure to make a timely payment of compensation to

Employees constitutes a separate violation of Califomia Labor Code§ 204.

18
Complaint

 

 

 

LAW OFFICE oF CrnNA R. RosAs

\DOO-_]O\L!\-ldl-)J[\J)-¢

NNNNNNN[\J[\.)>-\»-d)-»~w»_~>_~»-¢»_»»_
OO`~lO'\Lh~l>L)-)l\-)’_‘O\DOO-~]O\Lh-P~L»JM»_»O

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 21 of 39 Page |D #:25

61. Employees have been damaged by these violations of Califomia Labor Code §§ 204
and 510 (and the relevant orders of the Industrial Welfare Commission).

62. Censequently, pursuant to Califomia Labor Code, including Labor Code§§ 204, 510,
5 5 8, 1194, 1198 (and the relevant orders of the Industrial Welfare Commission), Defendants are
liable to Employees for the full amount of all their unpaid wages and overtime compensatien, with
interest, plus their reasonable attomeys’ fees and costs as well as the assessment of any statutory
penalties against Defendants, and each of them, and any additional sums as provided by the Labor

Code and/or other statutes

SIXTH CAUSE OF ACTION
FEHA AGE HARASSMENT - GOVERNMENT CODE§ 12900, ET SEQ.
(Against All Defendants)

63. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein.

64. At all times relevant to this matter, the F air Empleyment and Housing Act and
Government Code § 12940 were in full force and effect and binding en Defendants, At all times
relevant to this matter, Defendants were prohibited by Califomia Govemment Code § 12940, et seq.,
among other Califomia statutes from subjecting Plaintiff to a hostile work environment based on his
age (actual or perceived).

65 . Defendants subjected Plaintiff to harassment and/or ratified discriminatory and
harassing conduct towards Plaintiff which also amounted to a continuing violation

66. The harassing conduct was severe and/or pervasive.

67. A reasonable person in Plaintiff’ s circumstance would have considered the work
environment to be hostile or abusive

68. Plaintiff considered the work environment to be hostile or abusive

69. On information and belief, Plaintiff’ s supervisors managers and coworkers engaged in
the conduct, and Defendants knew or should have known of the conduct and failed to take immediate

and appropriate corrective action

19
Complaint

 

 

 

 

LAW OFFICE or CruNA R. RosAs

\COO-.IO\Ln-lb~mr\_)_.

I\J[\.)[\.)[\.)[\.)[\.)[\_)[\j[\_))_l)_l)_¢)_¢)_~)_l)_l)_l»_\)_~
E‘JO\Lh-p~b-)N’_‘O\om‘-lo\l-h-p~t-AN’_‘O

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 22 of 39 Page |D #:26

70. The above described conduct was severe and/or pervasive and created an intimidating
hostile and offensive work environment and was unwanted, unwelcome, and uninvited, and violated
Govemment Code Section 12940 et seq.

71. Plaintiff was harrned.

72. The conduct was a substantial factor in causing Plaintiffs harrn.

73. As an actual and proximate result of the aforementioned violations Plaintiff has been
harmed in an amount according to proof.

74. On information and belief, the above described actions were perpetrated andfor ratified
by a managing agent or officer of Defendants These acts were done with malice, fraud, oppression,
and in reckless disregard of Plaintiffs rights. Further, said actions were despicable in character and
warrant the imposition of punitive damages against Defendant in a sum sufficient to punish and deter
Defendant’s future conduct.

75 . Defendants’ conduct, as alleged, violated FEHA, Govemment Code section 12900, et
seq., and Defendants committed unlawful employment practices including by the following, separate
bases for liability:

a. Harassing Plaintiff and/or creating a hostile work environment in whole erin part on
the basis of Plaintiff's age and/er other protected characteristics in violation of Govemment Code
section 12940(_]');

b. Failing to take all reasonable steps to prevent discrimination harassment, and/or retaliation

based on age, in violation of Govemment Code section 1 2940(k).

76. As a proximate result of Defendants' willful, knowing, and intentional harassment of
Plaintiff, Plaintiff has sustained and continues to sustain substantial losses of earnings and other
employment benefits

77. As a proximate result of Defendants’ willful, knowing and intentional harassment of
Plaintiff, Plaintiff has suffered and continues to suffer humiliation, emotional distress and physical

and mental pain and anguish, all to his damage in a sum according to proof.

20
Complaint

 

 

 

LAW OrrrCE or CHINA R. RosAs

O\COO-_`IO\U"\.I>.W[\_)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 23 of 39 Page |D #:27

78. Plaintiff has incurred and continues to incur legal expenses and attorneys’ fees
Pursuant to Govemment Code section 12965(b), plaintiff is entitled to recover reasonable attomeys’
fees and costs (including expert costs) in an amount according to proof.

79. Defendants’ misconduct was committed intentionally, in a malicious despicable,

oppressivc, and fraudulent manner, entitling Plaintiff to punitive damages against defendants

SEVENTH CAUSE OF ACTION
FAILURE TO PREVENT FEHA DISCRIMINATION/HARASSMENT
(Violation of FEHA Govemment Cod e§ 12940(k)
(Against All Defendants)

80. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein

81. At all times herein mentioned, FEHA, Govemment Code section 12940(k), was in full
force and effect and was binding on defendants This statute states that it is an unlawful employment
practice in Califomia for an employer “to fail to take all reasonable steps necessary to prevent
discrimination and harassment from occurring.” Prior to filing the instant Complaint, Plaintiff filed a
timely administrative charge with the DFEH and received a right-to-sue letter.

82. During the course of Plaintiffs employment, Defendants failed to prevent their
employees from engaging in intentional actions that resulted in Plaintiff being treated less favorably
because of Plaintiffs protected status (i.e., his age). During the course of Plaintiff’s employment,
Defendants failed to prevent their employees from engaging in unjustified employment practices
against employees in such protected class(es). During the course of Plaintiffs employment,
Defendants failed to prevent a pattern and practice by their employees of intentional discrimination
and harassment on the bases of age and/or other protected statuses or protected activities

83. Plaintiff believes and on that basis alleges that his age and/or other protected status
and/or protected activity were substantial motivating factors in defendants’ cmployees’

discrimination against him.

21
Complaint

 

 

 

LAW OFFrCE 01= CHrNA R. RosAs

\DOO-~.lO\Ln-',>~u)r\.>._-

MMMM[\)[\.)[\.)[\.)[\.)»-*>_->_-)_-r-»_~»_¢)_¢»_¢)_¢
OO`~IO'\\.h-P~L»J[\J’_‘O\DOO-~IO\\-h-LW[\J’_‘O

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 24 of 39 Page |D #:23

84. As a proximate result of Defendants’ willful, knowing, and intentional miscenduct,
Plaintiff has sustained and continues to sustain substantial losses of earnings and other employment
benefits

85. As a proximate result of Defendants’ willful, knowing, and intentional misconduct,
plaintiff has suffered and continues to suffer humiliation, emotional distress and physical and mental
pain and anguish, all to his damage in a sum according to proof.

86. Plaintiff has incurred and continues to incur legal expenses and attorneys’ fees
Pursuant to Govemment Code section l2965(b), Plaintiff is entitled to recover reasonable attomeys’
fees and costs (including expert costs) in an amount according to proof.

87. Defendants’ misconduct was committed intentionally, in a malicious despicable,

oppressive, and fraudulent manner , entitling plaintiff to punitive damages against defendants

EIGHTH CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(Against All Defendants and Does I to 100, Inclusive)

88. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein

89. Defendants' discriminatory, harassing, and retaliatory actions against Plaintiff
constituted severe and outrageous misconduct and caused plaintiff extreme emotional distress

90. Defendants were aware that treating plaintiff in the manner alleged above, including
harassing Plaintiff on the basis of his age, would devastate plaintiff and cause him extreme hardship

91. As a proximate result of Defendants’ extreme and outrageous conduct, plaintiff has
suffered and continues to suffer severe emotional distress Plaintiff has sustained and continues to
sustain substantial losses of earnings and other employment benefits as a result of being emotionally
distressed.

92. As a proximate result of defendants’ extreme and outrageous conduct, Plaintiff has
suffered and continues to suffer bumiliation, emotional distress and mental and physical pain and

anguish, all to his damage in a sum according to proof.

22
Complaint

 

 

 

LAW OFFICE oF CrnNA R. ROSAS

\DOO*-JO\LALL.»J|.\)»_¢

s)z\)r\)r\)r\)r~)ror~)r~)»-»---»-»-»-»-»-~
OO-~IO\\A-BL»JN*-‘C>\GOO-JO\LALUJN*_*C>

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 25 of 39 Page |D #:29

93. Defendants’ misconduct was committed intentionally, in a malicious oppressive

manner, entitling plaintiff to punitive damages

NINTH CAUSE OF ACTION
FAILURE TO PROVIDE MEAL PERIODS AND REST BREAKS
OR WAGES IN LIEU THEREOF - VIOLATION OF CAL. LAB. CODE
§§ 226.7, 512 AND APPLICABLE IWC WAGE ORDER
(Against All Defendants)

94. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein

95. Califomia Labor Code Section 512 provides: “An employer may not employ an
employee for a work period of more than five hours per day without providing the employee with a
meal period of not less than 30 minutes except that if the total work period per day of the employee
is no more than six hours the meal period may be waived by mutual consent of both the employer
and employee An employer may not employ an employee for a work period of more than 10 hours
per day without providing the employee with a second meal period of not less than 30 minutes
except that if the total hours worked is no more than 12 hours the Second meal period may be waived
by mutual consent of the employer and the employee only if the first meal period was not waived,”

96. The applicable IWC Wage Order, Section ll, as all other applicable wage orders
provides: “(A) No employer shall employ any person for a work period of more than five (5) hours
without a meal period of not less than 30 minutes except that when a work period of not more than
six (6) hours will complete the day’s work the meal period may be waived by mutual consent of the
employer and the employee Unless the employee is relieved of all duty during a 30-minute meal
period, the meal period shall be considered an ‘on duty’ meal period and counted as time worked. An
‘on duty’ meal period shall be permitted only when the nature of the work prevents an employee from
being relieved of all duty and when by written agreement between the parties an on-the-job paid meal
period is agreed to. The written agreement shall state that the employee may, in writing, revoke the
agreement at any time. (B) lf an employer fails to provide an employee a meal period in accordance

with the applicable provisions of this order, the employer shall pay the employee one (1) hour of pay

23
Complaint

 

 

 

LAW OFFICE oF CHINA R. RosAs

\OOO--]O\UNLL»JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 26 of 39 Page |D #:30

at the employee's regular rate of compensation for each workday that the meal period is not
provided.”

97. The applicable IWC Wage Order, Section 12, as all other applicable wage orders
provides “(A) Every employer shall authorize and permit all employees to take rest periods which
insofar as practicable shall be in the middle of each work period. The authorized rest period time
shall be based on the total hours worked daily at the rate of ten (10) minutes net rest time per four (4)
hours or major fraction thereof. However, a rest period need not be authorized for employees whose
total daily work time is less than three and one-half (3 1/2) hours Authorized rest period time shall
be counted as hours worked for which there shall be no deduction from wages (B) lf an employer
fails to provide an employee a rest period in accordance with the applicable provisions of this order,
the employer shall pay the employee one (1) hour of pay at the employee's regular rate of
compensation for each workday that the rest period is not provided.”

98. Califomia Labor Code Section 226.7 provides: “(b) An employer shall not require an
employee to work during a meal or rest or recovery period mandated pursuant to an applicable
statute, or applicable regulation standard, or order of the lndustrial Welfare Commission, . . . . (c) If
an employer fails to provide an employee a meal or rest or recovery period in accordance with a state
law, including, but not limited to, an applicable statute or applicable regulation standard, or order of
the Industrial Welfare Commission, . . . the employer shall pay the employee one additional hour of
pay at the employee’s regular rate of compensation for each workday that the meal or rest or recovery
period is not provided

99. At all times herein mentioned, Plaintiff was a non-exempt employee and subject to the
rest break and meal periods provisions set forth above Due to DEFENDANT EMPLOYERS’ and
DOES 1-25’s policies and procedures Plaintiff was not authorized to take nor was he provided with
rest breaks in accordance to Califomia law. Plaintiff regularly worked more than three and one-half
hours in a day without being authorized and permitted to take two, 10-minute rest periods in which he
was relieved of all duties per four hours or major fraction tbereof. Plaintiff was also not provided
with all meal periods as required by Califomia law. Plaintiff regularly worked in excess of five (5)

hours per day without being afforded at least a half-hour uninterrupted meal period in which his was

24
Complaint

 

 

 

LAW Or=r=rCE or CmNA R. RosAs

\coo-_:O\Ln.rst.)r\_)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 27 of 39 Page |D #:31

relieved of all duties DEFENDANT EMPLOYERS and DOES 1-25 did not pay Plaintiff wages in
lieu of said rest and meal periods

100. On information and belief, DEFENDANT EMPLOYERS and DOES 1-25 also failed
to pay meal and rest period premiums This failure to pay meal and rest period premiums was done
willfully, in bad faith, and in knowing violation of the Califomia Labor Code and the applicable IWC
order. l

101. DEFENDANT EMPLOYERS’ and DOES 1-25’s unlawful conduct alleged herein
occurred in the course of employment of Plaintiffl Because Defendants failed to afford and authorize
all proper rest breaks or meal periods required by California law or wages in lieu thereof, they are
liable to Plaintiff for one hour of additional pay at the regular rate of compensation for each workday
that the proper break period was not provided, pursuant to Labor Code §§ 226.7, 512, and Wage
Order No. 4-2001, in an amount according to proof. Wherefore, Plaintiff prays for judgment as more

fully set forth below.

TENTH CAUSE OF ACTION
FAILURE TO PRODUCE ADEQUATE WAGE STATEMENT RECORDS -
CAL. LABOR CODE § 226(A)-(C), (F), (H) AND APPLICABLE IWC WAGE ORDER
(Against AIl Defendants)

102. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein

103. Under Califomia Labor Code Sections 226(a)-(c), (f`) & (h), Califomia employers must
provide an employee or former employee either a “duplicate” of the itemized statement provided to
an employee or a “computer-generated record” that accurately shows all of the information required
by § 226(a) within 21 days after a request, or permit the employee to inspect those records

104. The applicable IWC Wage Order, Section 7 provides in relevant part, that “(C) All
required records shall be in the English language and in ink or other indelible forrn properly dated,
showing month, day and year, and shall be kept on file by the employer for at least three years at the
place of employment or at a central location within the State of Califomia. An employee’s records

shall be available for inspection by the employee upon reasonable request.”

25
Complaint

 

 

 

LAW OFFICE OF Cr-uNA R- ROSAS

\DOO-JO\U'l-ILL)JN'_‘

N[\J[\)[\)[\J[\J[\J[\)[\)>_¢>_¢»_~i_¢r-a»_l*-¢»_\>_~>_-
OO“-]O\Lh-D-W[\J*_*O\DOO\JO\Lll-LUN’_*O

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 23 of 39 Page |D #:32

105. On or about July 3, 2018, Plaintiff via counsel made a specific, written request to the
Defendants for right te inspect and receive a copy of Plaintiff’s itemized wage statements in
accordance with the provisions of Califomia Labor Code Section 226. After not receiving a response,
on or about September 16, 2018, Plaintiff via counsel made another specific, written request for the
same documents

106. On or about September 18, 2018, Defendants produced certain payroll records for
Plaintiff that failed to satisfy the “cepy” or “electronic record” requirements of Califomia Labor Code
Section 226, among other things Defendants did net produce versions of Plaintiffs wage statements
which were duplicate copies of the statements provided to Plaintiffl lrr fact, no wage statements were
produced at all. ln addition Defendants failed to produce a “computer-generated record” that
accurately showed all of the information required by Section 226.

107. lnstead, Defendants produced a record titled “Rebertson’s Claim Department
Empleyment and Wage lnformation” which did not comply with Section 226 recordkeeping
requirements This document only listed gross weekly earnings from the payroll paid date of
11/23/2016 to 11/14/2017 (rather than the entirely of the preceding three years from when the records
inspection request was made) along with some other information which failed to satisfy Section 226’8
requirements ln other words the document failed to list total hours worked by the employee, all
deductions net wages earned, the inclusive dates of the period for which the employee is paid, the
address of the legal entity that is the employer, all applicable hourly rates in effect during the pay
period and the corresponding number of hours worked at each hourly rate by the employee, among
potentially other missing infonnation.

108. Defendants also failed to produce Section 226 records related to periods of
employment preceding the payroll paid date of November 23, 2016. In other words Defendants also
failed to produce compliant records from on or about 2015 through Nov. 2016.

109. On or about September 22, 2018, Plaintiff via counsel followed up in writing
regarding his missing flies and did not receive any further production

110. This failure to produce accurate records was in violation of Califomia Labor Code

Sections 1198.5(a) and (b), as well as the applicable IWC Wage Order, Section 7.

26
Complaint

 

 

 

LAW OFFICE oF CHINA R. RosAs

\DOO-JO‘\Lh-ILL)JI\J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 29 of 39 Page |D #:33

111. Pursuant to Califomia Labor Code Section 226(1`), Plaintiff requests that the Court
award to Plaintiff a 3750 penalty for failure by an employer to permit a current or former employee to
inspect or copy records within the time set forth in Califomia Labor Code Section 226(0).

112. Pursuant to Califomia Labor Code Section 226(h), Plaintiff requests that the Court
grant the Plaintiff injunctive relief to ensure compliance with this section and an award Plaintiff
reasonable attomeys’ fees and costs incurred by him in this action

1 13. Wherefore, Plaintiff prays for judgment as more fully set forth below.

l 14.
ELEVENTH CAUSE OF ACTION
FAILURE TO PRODUCE EMPLOYMENT PERSONNEL RECOR])S
(CAL. LABOR CODE § 1198.5(A)-(B), (K), (L) AND APPLICABLE IWC WAGE ORDER)
(Against All Defendants)

115. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein

116. Califomia Labor Code Section 1198.5(a) provides to all current or former Califomia
employees “the right to inspect and receive a copy of the personnel records that the employer
maintains relating to the employee's performance or to any grievance concerning the employee.”

117. Califomia Labor Code Section 1198.5(b) requires Califomia employers to “. . . make
the contents of those personnel records available for inspection to the current or former employee, or
his or hcr representative, at reasonable intervals and at reasonable times but not later than 30 calendar
days from the date the employer receives a written request . . . Upon a written request from a current
or former employee, or his or her representative, the employer shall also provide a copy of the
personnel records at a charge not to exceed the actual cost of reproduction not later than 30 calendar
days from the date the employer receives the request . . . .”

l 18. The applicable IWC Wage Order, Section 7 provides in relevant part, that “(A) Every
employer shall keep accurate information with respect to each employee including the following: . . .
(3) Time records showing when the employee begins and ends each work period. Meal periods split
shift intervals and total daily hours worked shall also be recorded . . . (4) Total wages paid each

payroll period, including value of board, lodging, or other compensation actually furnished to the

27
Complaint

 

 

 

LAW OFFICE or= CHINA R. RosAs

\DOO‘-]O\l.h-Lb)[\)>_l

NMMNNNNNM>-*>_‘>_*»-»-~)_\»_)_\»_»_
OO-~JO\Ln-lhwt\)»-O\DOO-_]O\LA.LQ)N>-@

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 30 of 39 Page |D #:34

employee (5) Total hours worked in the payroll period and applicable rates of pay. This information
shall be made readily available to the employee upon reasonable request (6) When a piece rate or
incentive plan is in operation piece rates or an explanation of the incentive plan formula shall be
provided to employees An accurate production record shall be maintained by the employer . . . . (C)
All required records shall be in the English language and in ink or other indelible form, properly
dated, showing month, day and year, and shall be kept on file by the employer for at least three years
at the place of employment or at a central location within the State of Califomia Arr employee’s
records shall be available for inspection by the employee upon reasonable request.” Cal. Code Regs,
tit. 8, § 11040.

l 19. On or about July 3, 2018, Plaintiff made a specific, written request to Defendants for
right to inspect and receive a complete copy of his personnel file and other employment related
documents pursuant to Califomia Labor Code §§ 226, 432 and 1198.5 and/or the applicable IWC
Wage Order. After not receiving a response, on or about September 16, 2018, Plaintiff made another
specific, written request to the Respondents for right to inspect and receive a complete copy of his
personnel file and other employment related documents pursuant to Califomia Labor Code §§ 226,
432 and 1198.5. On or about September 18, 2018, Defendants produced certain employment and
personnel records which failed to satisfy Section 226 (see abeve) and Section 1198.5. On or about
September 22, 2018, Plaintiff followed up in writing regarding his missing flies and did not receive
any further production

120. In addition to missing payroll records required under Califomia Labor Code Section
226, Defendants also failed to produce all employment records under Califomia Labor Code Section
l 198.5 including, but not limited to: Any and all grievances made against him, investigation files
related to complaints by or against Complainant, performance reviews and personnel files related to
his status as a temporary employee (from on or about February 2015 to July 2017).

121. Plaintiff made this request in writing via email and U.S. Mail. Defendants failed to
produce complete records within the time required by Labor Code §§ 226 and/or 1198.5 which

entitles Complainant to recover penalties

28
Complaint

 

 

 

LAW OFFICE OF CHINA R. RosAs

\DOO‘-`lO\U'l-D~L.»JN>-‘

NNNNNMN[\)[\)>-‘>-‘>-‘»_\\_‘)-¢>_n,_a,_.»_t
w`JG\LA-PWN|_‘O\DCX]`JO\m-P~WNFC

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 31 of 39 Page |D #:35

122. This failure to adequately produce personnel records was in violation of Califomia
Labor Code §§ ll98.5(a) and (b), as well as the applicable IWC Wage Order, § 7.

123. Pursuant to Califomia Labor Code Section 1198.5(k), Plaintiff requests that the Court
award to Plaintiff a $750 penalty for failure by an employer to permit a current or fenner employee to
inspector copy records within the time set forth in Califomia Labor Code Section 1198.5(b).

124. Pursuant to Califomia Labor Code Section 1198.5(l), Plaintiff requests that the Court
grant the Plaintiff injunctive relief to ensure compliance with this section and an award Plaintiff1 s
reasonable attomeys’ fees and costs incurred by him in this action, Wherefore, Plaintiff prays for

judgment as more fully set forth below.

TWELFTH CAUSE OF ACTION
UNLAWFUL AND UNFAIR BUSINESS PRACTICES -
VIOLATION OF BUSINESS AND PROFESSIONS CODE SECTIONS 17200 ET SEQ.
(Against All Defendants)

125. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein

126. During the Class period and at all other times relevant in this complaint, Defendant’s
practices as alleged above, have been and continue to be unfair, fraudulent and illegal, and harmful to
Plaintiff, the rest of the Class members and the general public. Defendant’s above-alleged practices
constitute violations of Business and Professions Code Sections 17200 et seq. Specifrcally, a practice
that violates any state law or regulation may constitute the basis of an unlawful business practice
prohibited by Business and Professions Code Sections 17200 et seq.

127. Among other things the following practices of Defendant, as alleged above, constitute
unfair business practices:

a. Defendants’ failure to pay wages for regular hours worked to Plaintiff and the Class
as required by Labor Code Section 204;

b. Defendants’ failure to pay minimum wages to Plaintiff and the Class as required by

Labor Code Section 1197 and the lWC’s General Minimum Wage Order;

29
Complaint

 

 

 

LAW OFF1CE or CHINA R. RosAs

\DOO'-JO\!.h-ILL)JN'-‘

NN[\)NN[\)NN[\.)'-*)-‘>-¢w\_~)_\»_)_\>_¢»_¢
OO*-]O\Lh-l§-l)ll\-`J*_*O\DOO‘-JO\M-lb-l)-TN>-*C

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 32 of 39 Page |D #:36

c. Defendants’ failure to pay overtime wages to Plaintiff and the Class as required by
Labor Code Section 1197 and the applicable IWC Wage Order.

d. Defendants’ knowing and intentional failure to provide accurate and complete wage
statements to Plaintiff and the Class as required by Labor Code Section 226(a);

e. Defendants’ willful failure to pay unpaid wages to Plaintiff and the Class immediately
upon discharge or within seventy-two (72) hours of the Class member quitting

f. Defendants’ failure to produce adequate wage statement records Plaintiff in violation
of Section 226 of the Labor Code;

g. Defendants’ failure to produce employment personnel records to Plaintiff in violation
of Section 1198.5 of the Labor Code

h. Defendants’ failure to pay Plaintiff rest and meal break premiums in violation of the

Labor Code.

128. Through the conduct alleged herein Defendants obtained an unlawful competitive
advantage by engaging in unlawful, unfair, fraudulent and deleterious business practices in violation
of Business and Professions Code Sections 17200 et seq., depriving Plaintiff and other class
members who was injured in fact, of the rights benefits and privileges guaranteed to employees
under Califomia law, and also allowing Defendants to compete unlawfully in the marketplace

129. Competitors of Defendants are likely to be unfairly disadvantaged by the business acts
and practices of Defendants, Consequently, the harm to Plaintiff, the Class and/or to Defendants’
competitors outweighs the utility of Defendant’s business acts and practices

130. Plaintiff and the Class have suffered injury in fact, lost money or property because of
the aforementioned unfair competition and, as such, seek restitution and any other remedies permitted
by law from Defendantsl

131. As a result of their improper acts Defendants have reaped and continue to reap unfair
benefits and illegal profits at the expense of Plaintiff, which include but are not limited to failure to
comply with numerous state and federal statutes and regulations governing_the wages hours and

working conditions of employees

30
Complaint

 

 

 

LAW OFFICE or CHINA R. RosAs

\OOO--JO\\-h-D~LDN»-

I\JN[\)I\J[\)[\)[\)NN)_¢)_-»_l)_:_l)_d)_)_>_»_l
OU`~JO\WLWN’_‘C\O®`-]O\WLWN’_‘O

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 33 of 39 Page |D #:37

132. Defendants should be made to disgorge these ill-gotten gains and restore to Plaintiff
and the Class wrongfully withheld wages pursuant to Califomia Business and Professions Code
Sections 17202 and/or 17203. Under Business and Professions Code Sections 17200 et seq., Plaintiff
and the Class are entitled to obtain restitution of these funds as set forth herein and an injunction
prohibiting Defendants’ further unlawful acts

133. Accordingly, pursuant to Business and Professions Code Section 17200 et seq.,
Plaintiff and other Class members are entitled to restitution of wages and other property held by
Defendanst.

134. Plaintiff meets the standing requirements for seeking relief pursuant to Business and
Professions Code Section 17203, in that they have suffered injury in fact and have lost money as a
result of Defendants’ policies practices and procedures as more fully set forth elsewhere in this
pleading

135. Plaintiff also incurred and continue to incur attomeys’ fees and legal expenses in an
amount according to proof at the time of trial and for which they seek compensation pursuant to law
including but not limited to Califomia Code of Civil Procedure Section 1021.5. WHEREFORE,

Plaintiff prays for judgment as set forth below.

THIRTEENTH CAUSE OF ACTION
FOR REPRESENTATIVE ACTION UNDER PAGA
(Against all Defendants)

136. Plaintiff repeats and re-alleges each and every allegation contained in all previous and
subsequent paragraphs of this Complaint, and incorporates the same by reference as though fully set
forth herein

137. This is also a wage and hour representative action filed pursuant to the Califomia
Private Atterneys General Act of 2004 (“PAGA”), §§ 2698, 2699 generally consists of the following
group: All persons Defendants employed (former and current) in the State ofCafiform'a during the
representative period All members of the represented groups will be referred to as the “PAGA

Representative Employees” or “aggrieved employees.”

31
Complaint

 

 

 

LAW OFFrCE oF CruNA R. RosAs

\DOO-lc\tn.r>.c.)m._~

NNNNN¥\)NNN»-*i_)-¢»-\)--\r_¢r_¢r_¢i_->_n
oo-.lc'\tn-t>-wr\)>~:>\ooo-_lo\tn-p~mr\)»-O

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 34 of 39 Page |D #:33

138. The “PAGA Representative Period” refers to the timeframe in which the scope of the
PAGA statute allows Plaintiff to recover wages and penalties in an individual or representative
capacity as part of a PAGA action

139. On information and belief, current and former employees of Defendants were subject
to wage and hour violations by Defendants, including failing to be paid for all wages due and other
Labor Code violation as described herein

140. Califomia law provides that an employee may file an action against an employer to
recover penalties for violations of the Labor Code and Wage Orders provided the aggrieved employee
files an action en behalf of him or herself and similarly-situated current and former employees

141. At all material times Defendants were and/or are PAGA Representative Employees’
employers or persons acting on behalf of PAGA Representative Employees’ employer, within the
meaning of Califomia Labor Code § 5 5 8, who violated or caused to be violated, a section of Part 2,
Chapter l of the Califomia Labor Code or any provision regulating hours and days of work in any
Order of the Industrial Welfare Commission and, as such, are subject to penalties for each underpaid
employee as set for in Labor Code § 5 5 8.

142. As set forth in further detail below, because of the analysis and investigation of the
Plaintiffs claims Plaintiff" attorneys sent letters to the Califomia Labor and Workforce Development
Agency (hereinafter referred to as “LWDA”) and te Defendants informing Defendants of their claims
and their intent to pursue litigation under PAGA.

143. Plaintiff has complied with all administrative exhaustion requirements under PAGA
Pursuant to law, written notice was provided to the Califomia Labor Workforce Development
Agency (“LWDA”) on November 13, 2018 (the contents of which notice are incorporated hereby by
reference and made a part of the allegations of this pleading) and Defendants of the specific violations
of the Califomia Labor Code that Defendants has violated and continue to violate This notice was
also sent to Defendants on November 13, 2018 via United States Postal Service Certified Mail Retum
Receipt Requested. All other administrative requirements under PAGA were satisfied including the
submission the $75 filing fee. As such, the period for filing a PAGA action was tolled for 65-days
pursuant to PAGA.

3 2
Complaint

 

 

 

LAW 01=1=1€13 or CruNA R. RosAs

\DOO-~]O\U’\-l>~b-`ll\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 35 of 39 Page |D #:39

144. Pursuant to Labor Code § 2699.3, no response was received from the LWDA within
65 days of the postmark date of the above-alleged letter.

145. Plaintiffs have exhausted all administrative procedures required of them under PAGA
and Labor Code §§ 2698, 2699, and 2699.3, and, as a result, are justified as a matter of right in
bringing forward this cause of action and are entitled to pursue penalties in a representative action for
Defendants’ violations of the Labor Code.

146. Pursuant to Labor Code § 2699, any provision of the Labor Code that provides for a
civil penalty to be assessed and collected by the LWDA or any of its departments divisions
commissions boards agencies or employees for violation of the code may, as an altemative, be
recovered through a civil action brought by an aggrieved employee on behalf of himself or herself
and other current or former employees pursuant to the procedures specified in Labor Code § 2699.3.

147. Plaintiff is an “aggrieved employee,” because Plaintiff was employed by the alleged
violator and had one or more of the alleged violations committed against Plaintiff, and therefore is
properly suited to represent the interests of other current and former Represented Employees.

148. Because of the acts alleged above, Plaintiffs seek penalties under Labor Code §§ 2698
and 2699 because of Defendants’ violation of numerous provisions of the Califomia Labor Code as
alleged in this Complaint

149. Labor Code § 2699, et seq. imposes upon Defendants and each of them, penalties for
violating Cal. Labor Code §§ 201-203, 206, 208, 210, 216, 222, 225.5, 226, 226.3, 226.7, 227.3, 233,
234,246.5,432,510,512,558,558.1,1193,1193.6,1194,1194.2,1197,1197.1,1198.5,1199,
2810.5 and/or IWC Order No. 16, at §§ 3, 4, 6, 10 and 11 which are recoverable under Cal. Labor
Code § 2699 et seq., and any additional Labor Code or Wage Order violations that are like or
reasonably related to these violations which may be uncovered through future discovery and
investigation all of which are recoverable under Cal. Labor Code § 2699 et seq., en Plaintiff’ s own
behalf and orr behalf of the PAGA Representative Employees.

150. Labor Code § 558 establishes a civil penalty as follows: Any employer or other
person acting on behalf of an employer who violates or causes to be violated, a section of this

chapter or any provision regulating hours and days of work in any order of the Industrial Welfare

3 3
C omplaint

 

 

 

LAW OFFICE 01= CHINA R. RosAs

coo-.Jc\c_n.jsr.cmn.

I\)[\)[\)I\)[\)[\)I\)|\J|\J>-‘»_\»_)_l-)_>-¢>_‘i_¢i_¢
OO--lO\Lh-BL)~>I\)»_‘CD\DOO*-]O\Lh-D~WN|_*C

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 36 of 39 Page |D #:40

Cemmission (including the “Heurs and Days of Work” section of the Wage Order) shall be subject to
a civil penalty of (1) for any initial violation fifty dollars ($50) for each underpaid employee for each
pay period for which the employee was underpaid in addition to an amount sufficient to recover
underpaid wages (2) for each subsequent violation one hundred dollars ($lOO) for each underpaid
employee for each pay period for which the employee was underpaid in addition to an amount
sufficient to recover underpaid wages; and (3) wages recovered pursuant to this section shall be paid
to the affected employee
151. Plaintiff seek penalties for Defendants’ conduct as alleged herein as permitted by law.
152. Specifically, Plaintiff seeks penalties under Labor Code § 2699, for the following in
addition to those Code provisions mentioned in this Cause of Action as noted below and described in
Plaintiff’s November 13, 2019 PAGA Notice.
a. Failure to Pay Minimum Wage, Regular Wages Overtime for All Hours Worked -Cal. Labor
Code §§ 203, 510, 1193,1193.61194, 1194.2, 1197, 1197.1 and/or IWC Wage Order No. 16
at §§ 3, 4.
b. Failure to Pay at Place of Discharge - Cal. Labor Code § 208.
c. Failure to Provide Lawful Rest Breaks/Meal Breaks or Wages in Lieu Thereof - Cal. Labor
Code §§ 226.7, 512 and IWC Wage Order No. 16 at §§ 10 and 11.
d. Waiting Time Violations - Cal. Labor Code §§ 201-203, 210, 216, 222, 227.3, 1199.
e. F ailure to Maintain and/or Produce Adequate Wage Statement Records - Cal. Labor Code §§
226, 226.3 and/er IWC Wage Order No. 16 at § 6.
f. Failure to Furnish Accurate ltemized Wage Statements - Cal. Labor Code § 226, 226.3; Cal.
IWC Wage Order No. 16, § 6.
g. F ailure to Produce Complete Personnel Files Payroll and Time Records - Cal. Labor Code §§
226, 432, 1198.5 and/or IWC Wage Order No. 16 at § 6.

153. Plaintiff, on behalf of himself and the other Representative Employees also seek to
recover pursuant to Cal. Labor Code § 225 .5 which provides that every person who unlawfully

withholds wages due any employee in violation of Section 216 and 222 is subject to a civil penalty.

34
Complaint

 

 

 

 

LAW OFFrCE or CrnNA R. RosAs

\~OOO~~-]O‘\l.}'l-hK.»-ll\.`)»_a

MNNMNNNNNJ_‘>_‘*-‘>_‘>_"_l»_¢»_dw,_r
OO-_]O\lJ\-l>~b-JM>-‘C\OOO*-JO\UTLL»JN’_‘D

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 37 of 39 Page |D #:41

154. _ Plaintiff, on behalf of himself and PAGA Representative Employees also seeks to
recover pursuant to Cal. Labor Code § 558, which provides that liability can be attributed to
DEFENDANT EMPLOYER and those causing violations of Cal. Labor Code §§ 500-556 (“a section
of this chapter”) and IWC Wage Order provisions This includes the Wage Order sections listed
above

155. Plaintiff, on behalf of himself and PAGA Representative Employees also seeks to
recover pursuant to Cal. Labor Code § 558.1 which provides that liability can be attributed to
DEFENDANT EMPLOYER and those causing violations of Cal. Labor Code §§ 203, 226, 226.7,
1193`6, 1194 and 2802, among other statutes

156. Plaintiff, on behalf of himself and PAGA Representative Empleyees also seeks to
recover pursuant to Cal. Labor Code § 1197.1, which provides that liability can be attributed to
DEFENDANT EMPLOYER and those causing an employee to be paid less than minimum wage.

157. Pursuant to Labor Code § 2698, et seq., Plaintiff seeks to recover attomey’s fees
costs civil penalties and wages en behalf of Plaintiff and other current and fenner PAGA
Representative Employees as alleged herein in an amount to be shown according to proof at trial and

within the jurisdictional limits of this Court.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

1. For an order certifying this action as a class action;

2. For compensatory damages in the amount of the unpaid minimum wages for work
performed by Employees and unpaid overtime compensation from at least four (4) years prior to the
filing of this action, as may be proven;

3. For liquidated damages in the amount equal to the unpaid minimum wage and interest
thereon from at least four (4) years prior to the filing of this action, according to proof;

4. For compensatory damages in the amount of all unpaid wages including overtime and

double-time pay, as may be proven;

35
Complaint

 

 

 

LAW OFFrCE oF CHJNA 11 RosAs

soce-ac\tn.e.mr\_)._l

NNNNNNNNNP-“l-‘»->_l»_->_*i-‘i-‘)_\»_
w‘-]O\U'l-LL§)N’_‘C\O®-JO\(J'|LUJN'_‘O

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 33 of 39 Page |D #:42

5 . For compensatory damages in the amount of the hourly wage made by Plaintiff for
each missed or deficient meal period where no premium pay was paid therefor from four (4) years
prior to the filing of this action as may be proven;

6. For compensatory damages in the amount of the hourly wage made by Plaintiff for
each day requisite rest breaks were not provided or were deficiently provided where no premium pay
was paid therefor from at least four (4) years prior to the filing of this action as may be proven;

7. For maximum civil penalties that are available under the Califomia Labor Code and
applicable IWC Wage Order as described more particularly in this Complaint;

8. For penalties or actual damages whichever is greater pursuant to Labor Code§ 226(e)
for Plaintiff and the Class as may be proven;

9. For a penalty in the amount of $75 0 for failure to produce adequate wage statement
records to Plaintiff under Califomia Labor Code Section 226(f);

10. For a penalty in the amount of 8750 for failure to produce all employment personnel
records to Plaintiff under Califomia Labor Code Section 1198.5(k);

ll. For restitution and/or damages for all amounts unlawfully withheld from the wages for
all class members in violation of Labor Code§ 221, as may be proven;

12. For penalties pursuant to Labor Code§ 203 for all Employees who quit or were fired in
an amount equal to their daily wage times thirty (3 0) days as may be proven;

13. For disgorgement and restitution pursuant to Business and Professions Code Sections
17200 et seq. in an amount equivalent to the amounts unjustly earned or retained by Defendants by
virtue of their engaging in violations of the Unfair Competition Law, according to proof at triai;

14. For an order enjoining Defendants and their agents servants and employees and all
persons acting under, in concert with, or for them, from acting in derogation of any rights or duties
adumbrated in this Complaint;

15 . For civil penalties pursuant to PAGA.

16. For wages and penalties under Labor Code, as may be proven;

l7. For general, special, actual, compensatory, incidental and/or nominal damages as

against Defendants, and each of them, according to proof at trial;

36
Complaint

 

 

 

LAw OFFICE or CHINA R. ROSAS

\OOO--.IO\U'\LL»JN"-‘

MNMNMNMN|\)»_-»_-_-»_,_.»_~m»--,_-._-
OO`JChkh-P-WM-‘O\DOO\JG\LALL»JM-O

 

Case 5:19-cV-00605 Document 1-1 Filed 04/04/19 Page 39 of 39 Page |D #:43

18. For' front and back pay and other benefits that Plaintiff would have been afforded but-
for De fendants and each of` their unlawful conduct, according to proof at trial;

19. For punitive damages against all Defendants in an amount to be determined at trial
sufficient to punish, penalize and/or deter Defendants and each of them, from further engaging in the
conduct described herein and to deter others from engaging in the same or similar acts according to
proof at trial;

20. Foi' an award of pre-judgment and post-judgment interest;

21. 1701' reasonable attomeys’ fees and costs including expert witness fees where
appropriate pursuant to, without limitation Califomia Labor Code Sections 218.5, 226, 1194,
1198.5, 2699 and the Califomia Govemment Code, Califomia Code of Civil Procedure Section
1021 .5, and/or other applicable law relevant to this Complaint; and

22. For such other and further relief as this Court may deem proper and just

Respectfully submitted,
DATED: Januai'y 18, 2019 LAW OFFICE OF CHlNA R. ROSAS

CHINA R. ROSAS
Attorney for PLA-lNTI.FF FERNANDO SORlANO
and all others similarly situated

 

 

JURY TR] AL DEMAND

 

PLAINTlFF hereby reiterates-his demand for his constitutional right to trial by jury for all
triable issues in the abeve~titled action
Respectfully submitted,
DATED: January l8, 2019 hAW OFFI ' CHlNA R. ROSAS

  

By:

 

 

CHINA R. Resns
Attorney for PLAINTIFF FERNANDO SORlANO
and ali others similarly situated

37
Complaint

 

 

 

